DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/2/2021 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin et al. (US# 2009/0209343 hereinafter Foxlin) in view of Touma et al. (US# 2014/0104156 hereinafter Touma).
(A user 104 interacts with a computer or game console 108 using a game controller 112 via sensing data fusion; Para. 0022, 0037 and 0052, Fig. 1) comprising: 
a MEMS arm tracking device (The sensor includes a three-axis angular rate sensor sensing the body parts; Paras. 0002, 0006 and 0052); 
a visual tracking device (A webcam 114 tracks the movement of the user 104 and the game controller 112.; Para. 0037, Fig. 1); and 
a PC terminal (computer game console 108; Para. 0037, Fig. 1),
wherein the MEMS arm tracking device is composed of three sets of independent MEMS sensors for collecting arm joint angle information and measuring an arm motion trajectory (The sensor includes a three-axis angular rate sensor sensing the body parts in motion; Paras. 0006-0007), the visual tracking device is composed of a binocular camera for collecting image information and measuring a finger motion trajectory (A webcam 114 tracks the movement of the user 104 and the game controller 112.; Para. 0037, Fig. 1), the PC terminal comprises a data display module, an arm motion calculating module, an image processing module, a mechanics calculating module and a virtual scene rendering module (a display screen of the gaming interface (not shown), and the game console 108 includes a motion analysis engine 116, that further includes a vision-based tracking module 120, for tracking a certain body part of the user 104, e.g., the user's head 104a, and a hybrid 
optical-inertial tracking module 122, for tracking an instrumented device, e.g, the game controller 112.; Para. 0037-0038, Fig. 1…..and, A tracked motion of a player's head is used to control the viewpoint for rendering graphics in a game.  A tracked motion of the body part is used to control a virtual representation of the body part in a game.; Para. 0007),
(in some examples, the different modules described above are used to track other body parts, or objects, in addition to, or instead of, the user's head 104a, or the game controller 112.  For example, computer vision-based tracking of the non-dominant hand or arm, e.g., the hand 104b opposite from the hand holding the wand, i.e., the game controller 112, is used to raise and lower a "shield" while the wand is used to control a "sword."; Paras. 0041-0043), and send the data to the PC terminal (The video signal 132 from the webcam 114 is fed into the motion analysis engine 116 of the game console 108 for processing.  In some examples, inertial sensor signals 136 from the game controller 112 are also fed into the motion analysis engine 116.; Para. 0046), the PC terminal calculates a motion trajectory of a tail end of the palm and sizes of an upper arm, a forearm and a palm of a virtual arm, and calculates the finger motion trajectory according to the image of the hand, the motion of each joint of the arm and the finger of the operator is mapped onto the virtual arm to enable the virtual arm to make corresponding motion (In the second stage of extrinsic calibration, four or six degrees of 
freedom of the webcam 114 pose relative to a display of the game console 108 are calibrated (step 216).  Having completed the camera tilt calibration procedure in step 212 above, it is then possible to begin tracking a pose of the game controller 112 relative to a coordinate frame with its origin at the webcam 114 and z axis vertical; Para. 0071), as a result, the operator can interact with an object in a virtual scene (at this point the user 104 may wish to establish a relationship between the tracking reference coordinate frame and the coordinate frame of the display screen, so that the game controller 112 is represented correctly in the display.  If the display screen is known to be vertical and the top edge is level, then there are four unknown degrees of freedom in this transformation (x, y, z and yaw).  If not, all six degrees of freedom need to be calibrated.; Para. 0072, and A tracked motion of the body part is used to control a virtual representation of the body part in a game.; Para. 0007).
However, does not specifically disclose a force feedback device, the force feedback device is mounted in a palm of an operator for providing a feedback force to the finger,  collects Euler angles, the PC terminal calculates a motion trajectory of a tail end of the palm according to the Euler angle and the mechanics calculating module of the PC terminal can calculate force feedback data according to real-time interaction information and send the data to the force feedback module to provide force feedback for a user.
In an analogous art, Touma discloses a force feedback device, the force feedback device is mounted in a palm of an operator for providing a feedback force to the finger (a glove-like application allowing the user to interact with both 2D and 3D environments by limited movements of the hand and/or fingers.  In a further embodiment, it could also act as an advanced game controller for 3D games and could be coupled with haptic feedback.; Para. 0022), collects Euler angles (coordinate system transformation using Euler angles; Paras. 0059, 0061, and see claim 2), the PC terminal calculates a motion trajectory of a tail end of the palm according to the Euler angle and the mechanics calculating module of the PC terminal can calculate force feedback data according to real-time interaction information (the display unit control module 401 receive the orientation data and user selection activity data transmitted from the handheld pointing device; and a processing unit 415 comprising a microprocessor, a digital signal processor, memory modules and a driver that interprets communicated data to be viewed by a software interface (graphical 3D application) 416; wherein the software interface gives a graphical rendering of dispatched and interpreted data.; Para. 0069-0072, Fig. 4…., and coordinate system transformation using Euler angles; Paras. 0059, 0061, and see claim 2) and send the data to the force feedback module to provide force feedback for a user (a glove-like application allowing the user to interact with both 2D and 3D environments by limited movements of the hand and/or fingers.  In a further embodiment, it could also act as an advanced game controller for 3D games and could be coupled with haptic feedback.; Para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Touma to the system of Foxlin in order to provide the device to allow users to interact with both 2D and 3D environments by limited movements of hand and/or fingers while providing a natural and ergonomic way to interact with 3D environments and to control 
systems in 3D space.
	Referring to claim 4, Foxlin as modified by Touma discloses wherein the force feedback device is composed of a linear motor, a force sensor and a mechanical handle, and mounted in the palm of the operator for providing the feedback force to the finger (a glove-like application allowing the user to interact with both 2D and 3D environments by limited movements of the hand and/or fingers.  In a further embodiment, it could also act as an advanced game controller for 3D games and could be coupled with haptic feedback.; Para. 0022 and… linear input element; Para. 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624